Citation Nr: 0505958	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of left knee strain with limitation of motion 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to November 
1954 and November 1963 until November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued the 20 percent 
evaluation that had been in effect for service connected left 
knee strain with limitation of motion since 1989.  


FINDING OF FACT

The veteran does have left knee strain productive of 
complaints of pain, and a range of motion of 0 to 100 
degrees; neither subluxation or instability has been 
demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for left knee strain with limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5257, 5260, and 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 2002 decision, the March 2003 
statement of the case (SOC), and the September 2003 
supplemental statement of the case (SSOC), that the evidence 
did not show that the criteria for an increased rating for 
the appellant's service-connected condition had been met.  
The SOC contained the full text of 38 C.F.R. § 3.159.  In 
addition, in a letter dated in September 2004 (hereinafter 
"duty to assist letter"), the RO notified the appellant 
that it would obtain all identified, relevant information.  
The Board concludes that the discussions in the RO's letter, 
the RO's decision, the SOC and the SSOC, adequately informed 
the appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In September 2004 the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including private records, 
employment records, or records from state or local government 
agencies.  He was notified that VA would obtain records from 
Federal agencies unless it became futile, or the requested 
records were determined not to exist.  See 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

The Board also notes that the September 2004 letter was sent 
to the appellant after the RO's December 2002 decision that 
is the basis for this appeal.  As noted in Pelegrini II, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the September 2004 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
it was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's left knee strain with limitation of motion is 
rated under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5010-5260 
and is currently evaluated as 20 percent disabling.  

Under DC 5010, arthritis, due to trauma, substantiated by X-
ray findings, is rated as arthritis, degenerative.

Arthritis, degenerative, is rated under 38 C.F.R. § 4.71a, DC 
5003.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.

Because the veteran suffers from limitation of motion of the 
left knee, his disability is rated under 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5260 a 20 percent rating is warranted 
where degenerative arthritis causes leg flexion limited to 30 
degrees.  A 30 percent rating is warranted where flexion is 
limited to 15 degrees.  Id.

The medical records on file include VA progress notes from 
March 2002 to May 2002, a private medical report from Dr. 
Brooks from April 2002, a VA Joints Examination from May 
2002, and VA progress notes from July 2002 to March 2003 and 
July 2003 to August 2003.  There is also a request for a VA 
Compensation and Pension Exam from September 2004 and a 
notation that the veteran failed to report for his scheduled 
exam from October 2004.

The report from Dr. Brooks from April 2002 discusses the 
veteran's complaints of hip pain and is unrelated to his knee 
condition.

In May 2003, the veteran had a VA Joints Exam.  The physical 
examination portion of that report describes the veteran's 
left knee and leg, and reveals a scar 2.5 cm in diameter with 
no exit wound, which is located on the left side of the shin 
area.  The physician also notes other assorted scars on the 
left lower leg.  Upon examination of the left knee there is 
ballottement noticed with slight edema.  There was no 
McMurray's sign or Lachman's sign.  The physician noted that 
there was no instability of the knee, that there was good 
support present on both left and right knee, and that there 
was good patella tracking.  There was also a bony enlargement 
on the left knee lower to the patella.  The physician made 
the following notations regarding ranges of motion:

Extension 0 degrees both left and right.

Hyperextension left is 70 degrees with complaint of pain.  
Right is 10 degrees.  

There is tenderness and crepitus throughout movement of both 
left and right knee more so on left.

Flexion left is 100 degrees with complaints of pain and right 
is 110 degrees with complaint of pain.

The physician diagnosed the veteran with chronic left knee 
strain with moderate functional loss of range of motion.

The VA progress notes from July 2002 to March 2003 show 
subjective reports of the veteran's knee pain.  No ranges of 
motion were given in this set of progress notes.

A second set of VA progress notes dates from July 2003 to 
August 2003 also shows subjective reports of the veteran's 
left knee pain.  No ranges of motion were given in this set 
of progress notes.

An evaluation for the veteran's left knee strain with 
limitation of motion exceeding 20 percent is not warranted.  
In order for the veteran's left knee strain with limitation 
of motion to warrant a rating of 30 percent his flexion of 
the left knee must be limited to 15 degrees.  In this 
instance, the medical evidence shows that the veteran has 
left knee flexion of 100 degrees with complaints of pain.  
There is no other recorded range of motion on file after the 
veteran filed his claim for an increased evaluation.  The 
veteran's range of motion therefore does not warrant a 30 
percent rating under DC 5260.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain. See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the veteran has complained of 
pain in the left knee both at the VA examination and as 
indicated in the VA treatment notes.  However, it is readily 
apparent that functional loss has already been contemplated 
by the current rating as flexion to 100 degrees is well in 
excess of the motion restriction required even for the 
current rating.  Certainly no functional impairment has been 
shown to even approximate disability in excess of 20 percent.  
In summary, when the range of motion in the knee is 
considered together with the lack of evidence showing 
functional loss - including the absence of reports of 
neurologic deficits, poor muscle strength, and muscle atrophy 
-- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.40, 4.45 and 4.59; DeLuca, supra.

A rating in excess of 20 percent is not warranted under any 
other diagnostic code. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

According to 38 C.F.R. § 4.71a, DC 5257, a 30 percent 
disability evaluation is warranted for knee impairment, 
specifically severe recurrent subluxation or lateral 
instability; 20 percent is warranted for moderate recurrent 
subluxation or lateral instability; and 10 percent is 
warranted for slight recurrent subluxation or lateral 
instability.  The medical evidence does not show that the 
veteran's left knee suffers from subluxation or instability.  
In fact, the examiner in the VA Joint Exam from May 2002 
notes that there is no instability in either knee.  
Accordingly, a compensable evaluation is not warranted under 
DC 5257.  

In making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, supra, 
do not apply. Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

According to 38 C.F.R. § 4.71a, DC 5261, a 30 percent 
disability evaluation is warranted for limitation of 
extension of the leg, when extension is limited to 20 
degrees.  The medical evidence does not show that the 
veteran's left leg is limited in extension to 20 degrees.  
The VA Joint Exam from May 2003 shows that the veteran has 
left leg extension to 0 degrees.  Accordingly, a 30 percent 
evaluation is not warranted under DC 5261.  The veteran's 
claim for an evaluation exceeding 20 percent must therefore 
be denied.

As noted in the Board's discussion of DC 5260, there is 
insufficient evidence of functional loss due to left knee 
pathology to support a conclusion that the loss of motion in 
the left knee more nearly approximates the criteria for a 30 
percent rating under DC 5261, even with consideration of the 
regulations pertaining to functional loss. See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An evaluation in excess of 20 percent disabling for service-
connected left knee strain with limitation of motion is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


